DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-37) and Species 13 (Figs. 19A-20) in the reply filed on 03/29/22 is acknowledged.  Currently, claims 21-27, 29-30, 32, 35 are being examined in this office action. 
Note: claim 33 requires that the ultrasonic blade includes a second lateral side that opposes the lateral side, wherein the ultrasonic blade includes a second recessed channel formed in the second lateral side.  These features have described in non-elected Fig. 21 but have not described in the elected Figs. 19A-20.  It is noted that the Figs. 19A-20 describes that the ultrasonic blade only have one recessed channel formed in one lateral side (see Fig. 20 for more details).   Therefore, claim 33 is withdrawn. 
Claim 37 requires an outwardly extending spike.  This feature has described in non-elected Fig. 21.  Although the independent claim 35 requires an outwardly extending spike; however, the limitation “outwardly extending spike” is one of the options A, B, C of the recessed channel. The prior art does not need to include the option C (such as: an outwardly extending spike).  Therefore, claim 37 is withdrawn. 
Claims 28, 31, 33-34, 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species 1-12, 14-30 (Figs. 2-18, 21-43), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27, 29, 32 & 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan et al. (US 2007/0102453) in view of Beaupre’ (US 7,478,148).
Regarding claim 21, Morgan discloses an apparatus comprising:
a shaft 24 (Fig. 1);  
an end effector 26 extending distally from the shaft 24, wherein the end effector comprises: 
a blade 30 & 62 extending longitudinally from a proximal blade portion (a portion of the cartridge 62 being located adjacent to element 28, in Fig. 1) to a distal blade portion 62, wherein the blade includes a recessed channel 30 that is formed into at least a portion of a first lateral side of the blade, see Fig. 3, wherein the recessed channel 30 is configured to advance fluid (via tubes 79, 81 and holes 82, 84 & 86)
distally along the blade.  Note: the limitation of the recessed channel “is configured to advance fluid distally along the ultrasonic blade” is a functional limitation and only requires to perform of a function.  With the said above, the recessed channel 30 is capable of advancing fluid distally along the blade via the tubes 79, 81 and holes 82, 84 & 86; and 
a clamp arm 32 configured to open transversely relative to the blade.  
Morgan does not disclose that the blade is an ultrasonic blade.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Morgan with providing energy source such as a transducer containing ultrasonic/piezoelectric that converts electric current into or asymmetrical motion, e.g. vibrating ultrasonic waves (which used an ultrasonic surgical blade), as taught by Morgan, in order to perform in minimally invasive procedure for less damage tissue. 
Morgan in view of Beaupre’ such as: a knife shaft 56 will be replaced/modified by a waveguide 179 (of Beaupre’); wherein the waveguide 179 (of Beaupre’) being connected with the blade 30 (including the cartridge 62 and other components located in the blade 30 in Morgan device).
Regarding claim 22, wherein the first lateral side 30 extends longitudinally from the proximal blade portion to the distal blade portion.  
Regarding claim 23, Morgan in view of Beaupre’ further discloses that: an ultrasonic transducer 180 (as shown in Fig. 1 in Beaupre’) and a waveguide 179 (in Beaupre’) extending at least partially through the shaft, wherein the waveguide is configured to transmit ultrasonic energy from the ultrasonic transducer to the ultrasonic blade.  
Regarding claim 24, Morgan discloses that an internal lumen (holes 82, 84, 86) formed in the ultrasonic blade, wherein the internal lumen is in fluid communication with the recessed channel.  
Regarding claim 25, further comprising a conduit 78/80 extending at least partially along the shaft 24, wherein the conduit 78/80 is in fluid communication with the recessed channel 30, Fig. 3.  
Regarding claim 26, further comprising a fluid reservoir 92, 94, 98 (Fig. 5), wherein the conduit76, 78 & 80 is in fluid communication with the fluid reservoir and the recessed channel of the ultrasonic blade, see Figs. 3-5.  
Regarding claim 27, wherein the fluid reservoir contains saline or a therapeutic fluid.  
Regarding claim 29, wherein the recessed channel 30 includes a plurality of pocket regions (formed by multiple holes 64, 68, 66, 82, 84, 86) that are defined at least in part by a plurality of fingers (e.g., each bar/frame, as shown in the marked-up figure below defines as a finger), wherein the plurality of fingers forms a plurality of narrow regions in the recessed channel 30,
Regarding claim 32, Morgan in view of Beaupre’ discloses that wherein the recessed channel is formed in only one lateral side of the ultrasonic blade.  
Regarding claim 35, Morgan discloses an apparatus comprising:
a shaft 24; 
an end effector 26 extending distally from the shaft 24, wherein the end effector comprises: (i) a blade 30 & 62 extending longitudinally from a proximal blade portion (adjacent to element 28, in Fig. 1) to a distal blade portion (at distal end near element 62, in Fig. 1), 
wherein the blade includes a recessed channel 30 that is configured to transfer fluid (via tubes 78, 80, holes 64, 66, 68, 82, 84, 86, see Figs. 2-3) along at least a portion of a lateral side of the ultrasonic blade.
Note: with broadest interpretation, the top side defines on a side of element 30; and lateral side defines at a side that the holes 82, 84 & 86 located therein.
Morgan further discloses that the recessed channel includes at least one of: 
(A) a recessed pool (holes 64, 68, 66, 82, 84, 86) disposed at a distal end of the recessed channel 30, wherein the recessed pool is in fluid communication with the recessed channel;
(B) a plurality of pocket regions (formed by multiple holes 64, 68, 66, 82, 84, 86) that are defined at least in part by a plurality of fingers (e.g., each bar/frame, as shown in the marked-up figure below defines as a finger), wherein the plurality of fingers forms a plurality of narrow regions in the recessed channel 30,
Note: claim 35 requires that the recessed channel includes at least one of: A) a recessed pool...; B) a plurality of pocket regions...; C) an outwardly extending spike.  In other words, if the prior art reads on one of the option A) or B) or C, then it meets the claimed invention.  In this case, with the said above, Morgan discloses the recessed channel that includes at least A & B.
Morgan further discloses a clamp arm 32 configured to open transversely relative to the blade.  

    PNG
    media_image1.png
    340
    607
    media_image1.png
    Greyscale


Morgan does not disclose that the blade is an ultrasonic blade.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Morgan with providing energy source such as a transducer containing ultrasonic/piezoelectric that converts electric current into or asymmetrical motion, e.g. vibrating ultrasonic waves (which used an ultrasonic surgical blade), as taught by Morgan, in order to perform in minimally invasive procedure for less damage tissue. 
Morgan in view of Beaupre’ such as: a knife shaft 56 will be replaced/modified by a waveguide 179 (of Beaupre’); wherein the waveguide 179 (of Beaupre’) being connected with the blade 30 (including the cartridge 62 and other components located in the blade 30 in Morgan device).

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts fails to disclose the limitation at least one of the plurality of fingers includes a distally inclined distal face and a distally inclined proximal face, wherein the distally inclined orientation of the distally included distal face and the distally inclined proximal face are configured to facilitate distal communication of the fluid along the recessed channel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783